Bloodworth, J.
1. Certain testimony which consisted of several sentences was objected to en bloc, and at least a portion of it was admissible. “Where evidence is offered and objected to, and a portion thereof is admissible and a part objectionable, unless the illegal portion is specified and properly objected to, the whole will be admitted.” City of Atlanta v. Sciple, 19 Ga. App. 694 (3), 698 (92 S. E. 28), and cit. The foregoing ruling disposes of the first special ground of the motion for a new trial.
2. The fact that three of the jurors were members of the grand jury that found the bill against the accused is not cause for a new trial. The accused and his counsel, by the exercise of due diligence, could have discovered this fact before the jury was impaneled. Cason v. State, 23 Ga. App. 540 (5) (99 S. E. 61) ; Jones v. State, 95 Ga. 497 (20 S. E. 211).
3. The verdict was abundantly supported by the evidence.

Judgment affirmed.


Broyles, G. J., and Lulce, J., concur.

J. T. Sisk, for plaintiff in error.
A. S. Skelton, solicitor-general, contra.